F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                                                                          AUG 16 2002
                      UNITED STATES COURT OF APPEALS

                                   TENTH CIRCUIT                      PATRICK FISHER
                                                                               Clerk


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                       No. 02-4060
 v.
                                            (No. 2:98-CV-880-S, 2:95-CR-149-B)
                                                         (D. Utah)
 ROBERT ALLEN LITTLE, JR.,

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before EBEL, LUCERO, and O’BRIEN, Circuit Judges.



      Robert Little seeks to appeal the district court’s denial of his 28 U.S.C.

§ 2255 motion. We deny Little’s application for a certificate of appealability

(“COA”) and dismiss.

      Little is currently serving a twelve-year sentence for setting off a pipebomb

outside the dormitory room of two African-American students at Dixie College in



      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The Court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
St. George, Utah. Little was certified as an adult for trial, pursuant to 18 U.S.C.

§ 5082, based on a prior California juvenile conviction. In his pro se brief before

this Court, Little raises only one challenge to the district court’s denial of his 28

U.S.C. § 2255 motion. He argues that he was improperly certified as an adult

under § 5032 because the prior California juvenile conviction was not based on a

jury trial. According to Little, the use of this juvenile conviction violates the

requirements of Apprendi v. New Jersey, 530 U.S. 466 (2000), and United States

v. Tighe, 266 F.3d 1187 (9th Cir. 2001).

      While we construe the pleadings of a pro se litigant liberally, Little never

argued that his adult certification pursuant to § 5032 violated Apprendi during the

proceedings before the district court. Little filed his habeas petition on December

10, 1998, and an evidentiary hearing was held on October 17, 2000. Because

Apprendi was decided on June 26, 2000, Little had plenty of time to raise this

issue before the district court. Furthermore, Little was represented by appointed

counsel during the proceedings below. We ordinarily do not consider an issue

raised for the first time on appeal. Walker v. Mather (In re Walker), 959 F.2d
894, 896 (10th Cir. 1992). Little has not alleged that extraordinary circumstances

exist such that we should consider this issue for the first time, and our

independent review of the record has determined that none are present.




                                          -2-
     Little’s motion to proceed in forma pauperis is GRANTED, his application

for a COA is DENIED, and this matter is DISMISSED.

     The mandate shall issue forthwith.


                                           ENTERED FOR THE COURT



                                           Carlos F. Lucero
                                           Circuit Judge




                                     -3-